989 F.2d 492
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Appellant,andLeon Abdul-Muhyee FARUQ;  David A. Sumrall;  Terry WayneCarr; Henry P. Jackson;  Hubert Moore;  Orvel Lloyd;  FredGraves;  Liston Noble;  Dorian Maddox;  Charles E. Brent;Timothy W. Knode;  Thomas E. Saul;  Nathaniel Johnson, Jr.,Plaintiffs,v.Elmanus HERNDON;  Warren Sparrow;  Bruce Stout;  JamesRollins; John Wilt;  Terrie Chavis;  John Brown;  Eugene M.Nuth;  Bishop L. Robinson;  Marjorie A. Jennings;  DanielZachagnini;  John W. Wolfgang;  Harry J. Traurig;  F.Pappas;  Maceo Williams, Defendants-Appellees.
No. 92-6393.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 23, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-88-2951-K)
Aaron Holsey, Appellant Pro Se.
John Joseph Curran, Jr., Atty. Gen., Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Aaron Holsey appeals from the district court's order denying Holsey's Motion for Restraining Order and Injunction and Response.  Our review of the record and the district court's opinion discloses that there was no abuse of discretion and this appeal is without merit.  Accordingly, we affirm the judgment of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

AFFIRMED


*
 The motion to withdraw motion for stay pending appeal is granted, and the motion for stay is stricken from the docket.  The Motion for Appointment of Counsel and the Motion for Transfer to Federal Custody and for Sanction are denied